Suozzi, J. (dissenting).
I dissent and vote to affirm the judgment of conviction.
The majority and my fellow dissenter, Mr. Justice O’Con-nor, differ on the question of whether the participation of the police was of sufficient magnitude to require the giving of Miranda warnings to the defendant prior to his questioning by the security personnel of Gimbels.
I agree with the majority that the store’s security personnel were required to give defendant the Miranda warnings prior to questioning and that the admission into evidence of defendant’s statement, in the absence of those rights, was error of constitutional dimension. However, I do not agree with the majority’s conclusion that the judgment of conviction must, therefore, be reversed. Rather, it is my view that this error was "harmless” under the facts presented pursuant to the *269guidelines announced by the Court of Appeals in People v Almestica (42 NY2d 222). In Almestica the court stated (p 226) that constitutional error may be considered harmless "if there is no reasonable possibility that the erroneously admitted evidence contributed to the conviction”. Although recognizing the rule in Almestica, the majority holds that the constitutional error here was not harmless and bases that conclusion on the fact that the written admission of guilt was extremely damaging and the evidence adduced at the trial merely corroborated the written admission of guilt.
I cannot agree with this perspective of the record. In my view, the evidence of guilt, even apart from defendant’s written admission of guilt, was overwhelming. One of the store’s detectives observed the entire incident from a short distance. The store’s security manager corroborated the store detective’s testimony; the manager testified that he saw defendant remove the coats from the rack and carry a plastic bag from the store. Two of the store’s security officers gave chase and apprehended defendant outside the store with the instruments of the crime and the fruits thereof, i.e., the wire clippers and the coats. At that point, prior to the arrival of the police, defendant stated to the store’s security personnel: "All right, okay, your know, it is over.” Under these circumstances, it is my view that there is no reasonable possibility that the erroneously admitted evidence contributed to the conviction.